Case: 11-40745     Document: 00511797233         Page: 1     Date Filed: 03/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 22, 2012
                                     No. 11-40745
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL LEYJA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:10-CR-1631-3


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Daniel Leyja appeals his 46-month sentence for making a false statement
in connection with the acquisition of a firearm. Leyja purchased six firearms on
behalf of a codefendant, Osbel Grimaldo, who fronted the money for the
transactions. Leyja also accompanied another codefendant, Roberto Ramon, who
purchased 10 firearms on behalf of Grimaldo. Leyja and Ramon transferred the
16 firearms to Grimaldo, who intended to export the weapons to members of a
Mexican drug cartel. Leyja admitted that he assumed the weapons would be

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40745   Document: 00511797233     Page: 2   Date Filed: 03/22/2012

                                 No. 11-40745

exported to Mexico. He challenges the district court’s finding that he was not a
minor participant in the offense under U.S.S.G. § 3B1.2.
      The district court held Leyja accountable for the six firearms he purchased
and the 10 firearms purchased by Ramon. The court also held him accountable
for trafficking the firearms because they were transferred to Grimaldo with the
assumption that they would be exported to Mexico.
      Leyja’s role with respect to the conduct for which he was accountable was
only slightly less than that of Ramon. See United States v. Garcia, 242 F.3d 593,
598-99 (5th Cir. 2001). Without Leyja, nearly half of the weapons would not
have been available for export. He was not “substantially less culpable” than
Ramon, and his role was not peripheral. See United States v. Villanueva, 408
F.3d 193, 203-04 (5th Cir. 2005). We find no clear error. See id. The judgment
of the district court is AFFIRMED.




                                       2